--------------------------------------------------------------------------------

Exhibit 10.7
 
EMPLOYMENT AND RETIREMENT BENEFITS AGREEMENT
 
THIS EMPLOYMENT AND RETIREMENT BENEFITS AGREEMENT (the "Agreement") is entered
into as of January 1, 2012 ("Effective Date") by and between National Technical
Systems, Inc. and Aaron Cohen ("Employee").
 
RECITALS
 
A.       Employee is one of the founders of Employer and is currently serving as
a Senior Vice President, Corporate Development ("SVP") of Employer.  Employee is
also Vice Chairman of the Board ("Vice Chairman"). In the past he has also
served as Chairman of the Board and as President.
 
B.       The Board has determined that it is in Employer's best interest and
that of its shareholders to resolve all compensation issues related to
Employee’s benefits both during employment and also upon separation of
employment from the Employer it being understood that the post-employment
compensation and benefits set forth herein shall be inclusive of any separation
benefits to which Employee might be entitled upon such separation.
 
AGREEMENT
 
In consideration of the mutual promises and covenants contained herein, the
parties agree as follows:
 
1.        Definitions.  For purposes of this Agreement, the following defined
terms have the meanings provided below:
 
"Annual Medical Reimbursement" means a reimbursement allowance arrangement
established by Employer for Employee's medical expenses that are incurred by
Employee during Employee's lifetime.  In any one calendar year, the maximum
amount of reimbursement payments that Employer shall make for medical expenses
incurred by Employee in such calendar year shall not exceed $27,450.  Employee
must submit to Employer a claim for reimbursement, in accordance with Employer's
reimbursement procedures, within 90 days of any medical expense being incurred
and then Employer shall make reimbursement payments (either to Employee or to
the service provider or insurance carrier) of validly incurred medical expenses
within 90 days of its receipt of such submitted claim.
 
"Annual Post-Employment Compensation" means post employment payments that the
Employer is required to pay pursuant to this Agreement to Employee during
Employee's lifetime and with such payments commencing after the Termination
Date.  Any Annual Post-Employment Compensation shall be paid in monthly
installments of $6,666.66 each following the Termination Date provided however
that the first such installment shall be for $13,333.33 and shall be paid to
Employee on the 60th day after the Termination Date.  Notwithstanding the
foregoing, Annual Post-Employment Compensation benefits shall terminate upon
Employee's death and no Annual Post-Employment Compensation payments shall be
made after Employee's death.  All payments of Annual Post-Employment
Compensation shall be subject to Sections 3(c) and 4.
 
 
-1-

--------------------------------------------------------------------------------

 
 
"Base Salary" means Employee's annual base salary as may be adjusted by the
Board or its committee.  As of January 1, 2012, Base Salary is $220,000.
 
"Board" means the Employer's Board of Directors.
 
"Cause" means (i) any act of personal dishonesty taken by Employee in connection
with his responsibilities as an employee or director and intended to result in
substantial personal enrichment to Employee, (ii) a willful act by Employee
which constitutes Gross Misconduct and which is injurious to the Employer; or
(iii) conviction of Employee of a felony crime which the Board reasonably
believes had or will have a material detrimental effect on the Employer's
reputation or business.  The Board shall give Employee written notice ("For
Cause Notice") of the actions which it has determined constitute
Cause.  Employee, or Employee's authorized representative, shall have the right
to appear before a quorum of the Board within 30 days following Employee's
receipt of the For Cause Notice and following such appearance (or after 30 days
following the For Cause Notice if no appearance before the Board takes place),
the Board shall issue a final determination either confirming or retracting the
For Cause Notice.  If confirmed, the date of confirmation shall be deemed the
date of termination for Cause.  If retracted, employment by the Employer shall
continue.
 
"Change of Control" has the same meaning provided to such term under the
Employer's 2006 Long-Term Incentive Plan as amended.
 
"Code" means the Internal Revenue Code of 1986 as amended.
 
"Employer" means National Technical Systems, Inc., a California corporation.
 
"Gross Misconduct" means (i) theft or intentional damage of Employer property;
(ii) use, possession, sale or distribution of illegal drugs; (iii) being under
the influence of alcohol or drugs (except to the extent medically prescribed)
while on duty or on Employer premises; (iv) involvement in activities
representing conflicts of interests; (v) improper disclosure of confidential
information; (vi) conduct endangering, or likely to endanger, the health or
safety of another employee of Employer, or (vii) intentionally falsifying or
misrepresenting material information on Employer records.
 
"Separation From Service" has the same meaning provided to such term under Code
Section 409A and any final regulations or guidance promulgated thereunder.
 
"Severance" means, in the aggregate, the difference between: (i) the product of
two multiplied by the Base Salary as of the Termination Date.  Any Severance
shall be paid in one (1) installment with the installment occurring on the 30th
day after the Termination Date. Notwithstanding the foregoing, Severance
benefits shall terminate upon Employee's death and no Severance payments shall
be made after Employee's death.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Specified Employee" has the same meaning provided to such term under Code
Section 409A and any final regulations or guidance promulgated thereunder.
 
"Termination Date" means the date that Employee's employment with Employer
terminates and which also constitutes a Separation From Service from the
Employer.
 
2.        Current Employment and Severance. Employee is currently employed by
Employer as its SVP and Vice Chairman.  Employee's duties and compensation shall
be as set forth from time to time by the Board.  It is acknowledged that
Employee shall receive payment of his Base Salary and that Employee shall also
be eligible to participate in the Employer's annual short term executive bonus
plan.  The terms of such annual bonus plan shall be established by the Board (or
a committee of the Board) and Employee will be eligible to the same level of
incentive awards as are similarly situated employees who are also participants
in such bonus plan.  Employee also will participate in any cost of living
adjustments in parity with what other executives at the Employer receive and
executive benefit plans as follows:  Employee receives an automobile allowance,
gas and maintenance and insurance coverage, executive medical plan, executive
life insurance plan, long term health plan, health club plan and is reimbursed
for all out of pocket expenses related to all Employer operations and functions
including telephone expenses.  Employee is also eligible to receive the Annual
Medical Reimbursement.  Notwithstanding the foregoing, Employee will not be
eligible to receive any equity compensation awards or participate in the
Employer's equity incentive plan, long-term incentive plan or supplemental
executive retirement plan.
 
3.        Employer-Employee Relationship After Termination of Service.  Upon the
Termination Date, Employee shall cease to be SVP (and/or whatever title or
position he is then holding) and shall no longer represent that he is an
Employer officer or employee.  The Board may, but shall not be obligated to,
nominate Employee as a director at such times as his term is up for
reelection.  Employee may, at his option, retain the title of “Founder and
Chairman-Emeritus” following the termination of Employee's services as a
director.  After Employee's employment has terminated (other than for Cause),
Employee shall, until his death, be entitled to  the benefits of Sections 3(a)
and 3(b) in each case subject to Employee's timely and continuing compliance
with Section 3(c).
 
(a)           Severance and Annual Post-Employment Compensation.  Employee shall
receive the Annual Post-Employment Compensation payments.  Additionally, if the
Employer terminates Employee's employment without Cause and if Employee's
Termination Date occurs before any Change of Control, then the Employee shall
receive Severance.  These obligations of the Employer shall become the
responsibility of any successor company to the Employer.
 
(b)           Annual Medical Reimbursement. Employee shall continue to to
receive his Annual Medical Reimbursement and coverage in the executive medical
plan referenced in Paragraph 2 above.  This obligation of the Employer shall
become the responsibility of any successor company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Post-Employment Obligations and Release of Claims.  As an express
condition to receive (and continue to receive) the benefits provided by Sections
3(a) and 3(b) after the Termination Date, (i) Employee must remain in continuing
compliance with any applicable post-employment obligations that he owes to the
Employer and (ii) Employee must deliver to the Employer (and not revoke) an
executed release of claims in the form attached hereto as Exhibit A (the
"Release") within 45 days after the Termination Date.
 
(d)           No Additional Benefits. Employee shall receive no severance pay or
retirement benefits upon termination of his employment other than as provided in
this Section 3.
 
4.        Miscellaneous.
 
(a)           Notices. Any notice or other communication provided for in this
Agreement shall be in writing and shall be deemed sent if sent as follows:
 
If to Employer:
National Technical Systems, Inc.
  24007 Ventura Boulevard, Suite 200   Calabasas, CA 91302   Attention: Chief
Executive Officer  
 
If to Employee: Aaron Cohen   15615 Royal Woods Pl   Sherman Oaks, CA 91403

 
or at such other address as a party may from time to time in writing designate.
Each such notice or other communication shall be effective (i) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 4(a) and an appropriate answerback or confirmation of
delivery is received, (ii) upon receipt, if given by U.S. certified mail, return
receipt requested, addressed as aforesaid or (iii) one day after being deposited
with a reputable overnight courier, addressed as aforesaid.
 
(b)           Entire Agreement: Amendments.  This Agreement (and its exhibits)
contains the entire agreement of the parties relating to the subject matter
hereof and, without limitation, supersedes any and all prior written or oral
agreements or understandings or discussions between Employer and Employee as to
any post-employment payments or benefits which Employee might receive from
Employer.  By signing this Agreement, Employee expressly release any claims to
any post-employment compensation from Employer except as provided herein.  No
amendment or modification of the terms of this Agreement shall be valid unless
made in writing and signed by Employee and, on behalf of Employer, by an officer
expressly so authorized by the Board and such amendment or modification must
expressly reference this section.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)           Waiver. No failure on the part of any party to exercise or delay
in exercising any right hereunder shall be deemed a waiver thereof or of any
other right, nor shall any single or partial exercise preclude any further or
other exercise of such right or any other right.
 
(d)           Confidentiality; Proprietary Information. Employee agrees to not
make use of or otherwise disclose, directly or indirectly, any trade secret or
other confidential or proprietary information concerning the business
(including, but not limited to, its products, employees, services, practices or
policies) of Employer or any of its affiliates of which Employee may learn or be
aware, except to the extent such use or disclosure is (1) necessary to the
performance of this Agreement and reasonably determined by Employee to be in
furtherance of Employer's best interests or (2) required by applicable law. The
provisions of this Section 4(d) shall survive the termination, for any reason,
of this Agreement or of Employee's employment.
 
(e)           Trade Secrets. Employee, prior to and during the term of
employment, has had and will have access to and become acquainted with various
trade secrets, consisting of software, plans, formulas, patterns, devices,
secret inventions, processes, customer lists, contracts, and compilations of
information, records and specifications, which are owned by Employer or by its
affiliates and regularly used in the operation of their respective businesses
and which may give Employer an opportunity to obtain an advantage over
competitors, who do not know or use such trade secrets. Employee agrees and
acknowledges that Employee has been granted access to these valuable trade
secrets only by virtue of the confidential relationship created by Employee's
employment and Employee's prior relationship to, interest in and fiduciary
relationships to Employer. Employee shall not disclose any of the aforesaid
trade secrets, directly or indirectly, or use them in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of employment by Employer and as Employee may reasonably believe to be
for its benefit. All records, files, documents, drawings, specifications,
software, equipment, and similar items relating to the business of Employer or
its affiliates, including, without limitation, all records relating to customers
(the "Documents"), whether prepared by Employee or otherwise coming into
Employee's possession, shall remain the exclusive property of Employer or such
affiliates and shall not be removed from the premises of Employer or its
affiliates under any circumstances whatsoever without the prior written consent
of the Board. Upon termination of employment, Employee agrees to deliver
promptly to Employer all Documents in the possession or under the control of
Employee. The provisions of this Section 4(e) shall survive the termination, for
any reason, of this Agreement or of Employee's employment.
 
(f)           Severability. If this Agreement shall for any reason be or become
unenforceable in any material respect by any party, this Agreement shall
thereupon terminate and become unenforceable by the other party as well. In all
other respects, if any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)           Remedies and Appeals. Each of the parties reserves the right to
file with the Los Angeles County Superior Court an application for temporary or
preliminary injunctive relief, writ of attachment, writ of possession, temporary
protective order and/or appointment of a receiver on the grounds that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual in the absence of such relief.
 
(h)           Governing Law. All questions in respect of procedure to be
followed which may be resolved by state law shall be resolved according to the
law of the State of California. Any action brought to enforce the provisions of
this section shall be brought in the Los Angeles County Superior Court or the
United States District Court, Central District of California. All other
questions in respect to this Agreement, including but not limited to the
interpretation, enforcement of this Agreement shall be governed by California
law, to the extent not preempted by the Employee Retirement Income Security Act
of 1974, as amended ("ERISA").
 
(i)           Successor and Assigns. This Agreement shall be binding upon and
inure to the benefit of Employer and any successor or assignee of Employer. This
Agreement shall inure to the benefit of and be enforceable by Employee's
personal or legal representatives, executors, administrators and heirs.  The
provisions of this Agreement shall be binding upon and shall inure to the
benefit to the surviving business entity or the business entity to which such
assets shall be transferred in the same manner and to the same extent that
Employer would be required to perform it if no such transaction had taken place.
This Agreement may not be assigned by Employee.  This Agreement  must be
assigned by the Employer to a successor or assignee.
 
(j)           Attorneys' Fees in Action on Contract. If any litigation shall
occur between Employee and Employer which arises out of or as a result of this
Agreement, or which seeks an interpretation of this Agreement, the prevailing
party shall be entitled to recover all costs and expenses of such litigation,
including reasonable attorneys' fees and costs.
 
(k)           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(l)           Code Section 409A and Taxes.  This Agreement shall be interpreted
and construed to either be exempt from or comply with Code Section 409A.  In the
event this Agreement or any benefit paid under this Agreement to Employee is
deemed to be subject to Code Section 409A, Employee consents to the Employer’s
adoption of such conforming amendments as the Employer deems advisable or
necessary, in its sole discretion, to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A.  Each payment made pursuant to
any provision of this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Code Section 409A.  While it is
intended that all payments and benefits provided under this Agreement to
Employee will be exempt from or comply with Code Section 409A and will be
interpreted accordingly, the Employer makes no representation or covenant to
ensure that the payments under this Agreement are exempt from or compliant with
Code Section 409A.  The Employer will have no liability to Employee or any other
party if a payment or benefit under this Agreement is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant.  Employee
further understands and agrees that Employee will be entirely responsible for
any and all taxes imposed on Employee as a result of any benefits payable to
Employee as a result of this Agreement.  In addition, if upon Employee's
Separation From Service, Employee is then a Specified Employee, then solely to
the extent necessary to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A, the Employer shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following such Separation From Service until
the earlier of (i) the first business day of the seventh month following
Employee's Separation From Service or (ii) ten (10) days after the Employer
receives written confirmation of Employee's death.  Any such delayed payments
shall be made without interest.  The Employer shall have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment.
 
(m)           Code Section 280G.  In the event that it is determined that any
payment or distribution of any type to or for the benefit of the Employee
(whether under this Agreement or otherwise) made by the Employer, by any of its
Affiliates, by any person who acquires ownership or effective control of the
Employer or ownership of a substantial portion of the Employer’s assets (within
the meaning of section 280G of the Code, and the regulations thereunder) or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such payments or distributions shall be payable
either in (x) full or (y) as to such lesser amount which would result in no
portion of such payments or distributions being subject to the Excise Tax and
Employee shall receive the greater, on an after-tax basis, of (x) or (y) above.
 
 
-7-

--------------------------------------------------------------------------------

 
 
If a reduction in the Total Payments constituting “parachute payments” is
necessary so that no portion of such Total Payments is subject to the excise tax
under Section 4999 of the Code, the reduction shall occur in the following
order: (1) reduction of cash payments for which the full amount is treated as a
parachute payment; (2) cancellation of accelerated vesting (or, if necessary,
payment) of cash awards for which the full amount in not treated as a parachute
payment; (3) cancellation of any accelerated vesting of equity awards; and (4)
reduction of any continued employee benefits.  In selecting the equity awards
(if any) for which vesting will be reduced under clause (3) of the preceding
sentence, awards shall be selected in a manner that maximizes the after-tax
aggregate amount of Total Payments provided to Employee, provided that if (and
only if) necessary in order to avoid the imposition of an additional tax under
Section 409A of the Code, awards instead shall be selected in the reverse order
of the date of grant.  For the avoidance of doubt, for purposes of measuring an
equity compensation award's value to Employee when performing the foregoing
comparison between (x) and (y), such award's value shall equal the then
aggregate fair market value of the vested shares underlying the award less any
aggregate exercise price less applicable taxes.  Also, if two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.  In no event shall the Employee have any discretion with respect to the
ordering of payment reductions.
 
In no event will the Employer be required to gross up any payment or benefit to
Employee to avoid the effects of the Excise Tax or to pay any regular or excise
taxes arising from the application of the Excise Tax.
 
All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) that are required to be made under this Section, shall be made by a
nationally recognized independent audit firm selected by the Employer (the
“Accountants”), who shall provide their determination, together with detailed
supporting calculations regarding the amount of any relevant matters, both to
the Employer and to the Employee.
 
(n)            ERISA Plan.  This Agreement is intended to be a top-hat plan,
which is unfunded and is maintained by the Employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees under ERISA.  Additional information required under ERISA
is attached hereto as Exhibit B.
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

  "EMPLOYER"         NATIONAL TECHNICAL SYSTEMS, INC.,   a California
corporation           /s/William C. McGinnis

  By:  William C. McGinnis     Chief Executive Officer         "EMPLOYEE"      
  /s/ Aaron Cohen   Aaron Cohen

 
 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE OF CLAIMS AND COVENANT NOT TO SUE
 
This Release of Claims and Covenant Not To Sue (the “Release”) is voluntarily
entered into by ____________ (“Employee”).  This Release is effective only if
(i) it has been executed by the Employee after his termination of employment
with National Technical Systems, Inc. (the “Employer”), (ii) such executed
Release has been provided to the Employer on or before [INSERT DATE THAT IS 45th
DAY AFTER TERMINATION DATE] and (iii) the revocation period has expired without
revocation as set forth in Section 5(c) below.  The Employer and the Employee
are collectively referred to herein as the Parties.


WHEREAS, Employee was an employee of the Employer and served as the Employer’s
[LAST JOB TITLE];


WHEREAS, the Parties entered into a Retirement Benefits an Employment and
Severance Agreement dated March January 1, 2012 (the “Agreement”);


WHEREAS, pursuant to the Agreement, the Employee is eligible for specified
post-employment benefits upon the occurrence of certain events with such
benefits conditioned upon, among other things, the Employee’s timely execution
and non-revocation of this Release; and


WHEREAS, the Employee’s employment with Employer was terminated (other than for
Cause or due to Employee's death) on [DATE] (the “Separation Date”).


NOW, THEREFORE, the Employee agrees as follows:


1.           Termination of Employment.  Employee acknowledges and agrees that
Employee’s employment with the Employer terminated as of the close of business
on the Separation Date.  As of the Separation Date, Employee agrees that he is
no longer an employee of the Employer and no longer holds any positions or
offices with the Employer [except for Employee's service as a member of the
Employer's board of directors and Employee's retention of the title of Founder
and Chairman Emeritus.].


2.           Separation Benefits.  In consideration for the release of claims
set forth below and other obligations under this Release, the Agreement and in
satisfaction of all of the Employer’s obligations to Employee and further
provided that (i) this Release is signed by Employee and not revoked by Employee
under Section 5(c) herein and (ii) the Employee remains in continuing compliance
with all of the terms of this Release and the Agreement, the Employee is
eligible to receive the retirement benefits specified in Sections 3(a) and 3(b)
of the Agreement.


3.           Integration.  This Release and the Agreement (and any agreements
referenced therein) represent the entire agreement and understanding between the
Parties as to the subject matter hereof and supersede all prior agreements
whether written or oral.


 
-10-

--------------------------------------------------------------------------------

 
 
4.           Right to Advice of Counsel.  Employee acknowledges that Employee
has had the opportunity to fully review this Release and, if Employee so
chooses, to consult with counsel, and is fully aware of Employee’s rights and
obligations under this Release.


5.           Employee’s Release of Claims.  As of the Effective Date of this
Release, Employee hereby expressly covenants not to sue and releases and waives
any and all claims, liabilities, demands, damages, penalties, debts, accounts,
obligations, actions, grievances, and causes of action (collectively, “Claims”),
whether now known or unknown, suspected or unsuspected, whether in law, in
equity or in arbitration, of any kind or nature whatsoever, which Employee has
or claims to have, now or hereafter, against the Employer and its divisions,
facilities, subsidiaries and affiliated entities, successors and assigns, or any
of its or their respective past or present officers, directors, trustees,
shareholders, agents, employees, attorneys, insurers, representatives
(collectively, the Releases), including, but not limited to, any Claims arising
out of or relating in any way to Employee’s employment with the Employer and the
termination thereof.  Without limiting the foregoing, Employee hereby
acknowledges and agrees that the Claims released by this Release include, but
are not limited to, any and all claims which arise or could arise under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Federal Worker Adjustment and Retraining Notification Act (or any
similar state, local or foreign law), the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), the California Fair Employment and Housing
Act, California statutory or common law, the Orders of the California Industrial
Welfare Commission regulating wages, hours, and working conditions, and federal
statutory law, or any Claim for severance pay, bonus, sick leave, disability,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit.  Nothing in this Release shall release any rights to
indemnification Employee may have in connection with Employee’s actions
legitimately taken in the course of his duties with the Employer, or to
unemployment compensation benefits, workers compensation benefits, claims under
the Fair Labor Standards Act, health insurance benefits under the Consolidated
Omnibus Budget Reconciliation Act (COBRA), or claims with regard to vested
benefits under a retirement plan governed by ERISA.  This Release shall not
apply to any claims that may not be waived as a matter of applicable law.


(a)           As part of this general release, Employee expressly releases,
waives and relinquishes all rights under Section 1542 of the California Civil
Code which states:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Employee acknowledges that he may later discover facts in addition to or
different from those which Employee now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Employee’s intention to settle and release any and all Claims
released herein.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b) Employee warrants and represents that there is not now pending any action,
complaint, petition, Employee charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Employee against the Employer
and further warrants and represents that no such proceeding of any kind shall be
instituted by or on Employee’s behalf based upon any and all Claims released
herein.


(c) Employee expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Employee has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621, et
seq. (“ADEA”).  The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Release:
 
(i) Employee was advised to consult an attorney before signing this Release;


(ii) Employee was granted at least twenty-one (21) days after he was presented
with this Release to decide whether or not to sign this Release;


(iii) Employee will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of his signing this Release, and this
Release shall not become effective and enforceable until that revocation period
has expired without such revocation;


(iv) Employee hereby acknowledges and agrees that he is knowingly and
voluntarily waiving and releasing Employee’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which he
is already entitled; and


(v) Nothing in this Release prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.


Therefore, Employee may unilaterally revoke this Release at any time up to seven
(7) calendar days following his execution of the Release, and this Release shall
not become effective or enforceable until the revocation period has expired
which is at 12:00:01 a.m. on the eighth day following his execution of this
Release ("Effective Date").  If Employee elects to revoke this Release, such
revocation must be in writing addressed to ____________, and received by him via
facsimile or email no later than the end of the seventh day after Employee
signed this Release.  If Employee does timely revoke this Release then he shall
not receive any of the benefits provided under Sections 3(a) and 3(b) in the
Agreement.


 
-12-

--------------------------------------------------------------------------------

 
 
6.           Labor Code Section 206.5.  Employee agrees that the Employer has
paid to Employee his salary and vacation accrued as of the Separation Date and
that these payments represent all such monies due to Employee through the
Separation Date.  In light of the payment by the Employer of all wages due, or
to become due to Employee, California Labor Code Section 206.5 is not
applicable.  That section provides in pertinent part as follows:


No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.


7.           Severability.  Employee understands that whenever possible, each
provision of this Release will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Release
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Release will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.


8.           No Representations.  Employee has not relied upon any
representations or statements made by the Employer in deciding whether to
execute this Release.


9.           Voluntary Execution of Release.  This Release is executed
voluntarily by Employee and without any duress or undue influence and with the
full intent of releasing all claims.  The Employee acknowledges that:


(a)          He has read this Release;
(b)          He has been represented in the preparation, negotiation, and
execution of this Release by legal counsel of his own choice or that he has
voluntarily declined to seek such counsel;
(c)          He understands the terms and consequences of this Release and of
the releases it contains;
(d)          He is fully aware of the legal and binding effect of this Release.
 
IN WITNESS WHEREOF, the Employee has executed this Release as shown below.
 

EMPLOYEE          
 
 
 
    Dated: Aaron S. Cohen    

 
 
-13-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ERISA INFORMATION
 
This Exhibit B when read together with the Agreement, collectively, hereinafter
referred to as the "Plan", shall constitute both the plan document and the
summary plan description for purposes of ERISA.  The Plan is intended to be a
top hat plan, which is unfunded and is maintained by the Employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees under ERISA.
 
1.             Eligibility.  Employee has been selected for participation in the
Plan by the Board.  Employee's participation in the Plan shall commence upon
execution of the Agreement.


2.             Benefits.  Employee shall receive benefits under the Plan
pursuant to the terms and conditions set forth in the Agreement.


3.             Plan Administration.  As the Plan Administrator, the Employer has
the full and sole discretionary authority to administer and interpret the Plan,
including discretionary authority to determine eligibility for participation in
and for benefits under the Plan, to determine the amount of benefits (if any)
payable, and to any terms of the Plan.  All determinations by the Plan
Administrator will be final and conclusive upon all persons and be given the
maximum possible deference allowed by law.  The Plan Administrator is the "named
fiduciary" of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA, to the extent applicable, when acting in such
capacity.  The Employer may delegate in writing to any other person all or a
portion of its authority or responsibility with respect to the Plan.


4.             Claims Procedure.  If Employee believes that he has been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit Employee received under the Plan, Employee may submit a signed, written
application to the Employer’s Chief Financial Officer (the "Claims
Representative").  Employee will be notified in writing of the approval or
denial of this claim within ninety (90) days of the date that the Claims
Representative receives the claim, unless special circumstances require an
extension of time for processing the claim.  In the event an extension is
necessary, Employee will be provided written notice prior to the end of the
initial ninety (90) day period indicating the special circumstances requiring
the extension and the date by which the Claims Representative expects to notify
Employee of approval or denial of the claim.  In no event will an extension
extend beyond ninety (90) days after the end of the initial ninety (90) day
period.  If Employee's claim is denied, the written notification will state
specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based, and provide a description of any
material or information necessary for Employee to perfect the claim and why such
material or information is necessary.  The written notification will also
provide a description of the Plan's review procedures and the applicable time
limits, including a statement of Employee's right to bring a civil suit under
section 502(a) of ERISA following denial of Employee's claim on review.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Employee will have sixty (60) days from receipt of the written notification of
the denial of Employee's claim to file a signed, written request for a full and
fair review of the denial by a review panel which will be a named fiduciary of
the Plan for purposes of such review.  This request should include the reasons
Employee is requesting a review and may include facts supporting Employee's
request and any other relevant comments, documents, records and other
information relating to Employee's claim.  Upon request and free of charge,
Employee will be provided with reasonable access to, and copies of, all
documents, records and other information relevant to Employee's claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying Employee's claim.  A final,
written determination of Employee's eligibility for benefits shall be made
within sixty (60) days of receipt of Employee's request for review, unless
special circumstances require an extension of time for processing the claim, in
which case Employee will be provided written notice of the reasons for the delay
within the initial sixty (60) day period and the date by which Employee should
expect notification of approval or denial of Employee's claim.  This review will
take into account all comments, documents, records and other information
submitted by Employee relating to Employee's claim, whether or not submitted or
considered in the initial review of Employee's claim.  In no event will an
extension extend beyond sixty (60) days after the end of the initial sixty (60)
day period.  If an extension is required because Employee fails to submit
information that is necessary to decide Employee's claim, the period for making
the benefit determination on review will be tolled from the date the notice of
extension is sent to Employee until the date on which Employee responds to the
request for additional information.  If Employee's claim is denied on review,
the written notification will state specific reasons for the denial, make
specific reference to the Plan provision(s) on which the denial is based and
state that Employee is entitled to receive upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to Employee's claim, including any document, record or
other information that was relied upon in, or submitted, considered or generated
in the course of, denying Employee's claim.  The written notification will also
include a statement of Employee's right to bring an action under section 502(a)
of ERISA.
 
If Employee's claim is initially denied or is denied upon review, Employee is
entitled to receive upon request, and free of charge, reasonable access to, and
copies of, any document, record or other information that demonstrates that (1)
Employee's claim was denied in accordance with the terms of the Plan, and (2)
the provisions of the Plan have been consistently applied to similarly situated
Plan participants, if any.  In pursuing any of Employee's rights set forth in
this section, Employee's authorized representative may act on Employee's
behalf.  If Employee does not receive notice within the time periods described
above, whether on initial determination or review, Employee will be deemed to
have exhausted the Plan's administrative appeals provisions and Employee may
initiate a lawsuit under Section 502(a) of ERISA.
 
5.             Plan Amendment or Termination.  Any amendment to the Plan or
termination of the Plan shall be effected as provided in Section 4(b) of the
Agreement.


6.             Statement of ERISA Rights.  As a participant in the Plan,
Employee is entitled to certain rights and protections under ERISA.  ERISA
provides that the Plan participant shall be entitled to:
 
 
-15-

--------------------------------------------------------------------------------

 
 
(a)           Receive Information About Plan and Benefits.  Examine, without
charge, at the Plan Administrator’s office and at other specified locations,
such as work sites, all documents governing the Plan.  Obtain, upon written
request to the Plan Administrator, copies of documents governing the operation
of the Plan.  The Plan Administrator may make a reasonable charge for the
copies.


(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Employee.  No one, including Employee's
employer or any other person, may fire Employee or otherwise discriminate
against Employee in any way to prevent Employee from obtaining a Plan benefit or
exercising Employee's rights under ERISA.


(c)           Enforce Rights.  If Employee's claim for a Plan benefit is denied
or ignored, in whole or in part, Employee has a right to know why this was done,
to obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.  Under ERISA, there are
steps Employee can take to enforce the above rights.  For instance, if Employee
requests a copy of Plan documents and does not receive them within 30 days,
Employee may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay Employee up to
$110.00 a day until Employee receives the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator.  If
Employee has a claim for benefits which is denied or ignored, in whole or in
part, Employee may file suit in a state or federal court after Employee has
completed the Plan's administrative appeal procedures.  If Employee is
discriminated against for asserting Employee's rights, Employee may seek
assistance from the U.S. Department of Labor, or Employee may file suit in a
federal court.  The court will decide who should pay court costs and legal
fees.  If Employee is successful, the court may order the person Employee has
sued to pay these costs and fees.  If Employee loses, the court may order
Employee to pay these costs and fees, for example, if it finds Employee's claim
is frivolous.


(d)           Assistance With Questions.  If Employee has any questions about
the Plan, Employee should contact the Plan Administrator.  If Employee has any
questions about this statement or about Employee's rights under ERISA, or if
Employee needs assistance in obtaining documents from the Plan Administrator,
Employee should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.  Employee may also obtain certain publications about
Employee's rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.


 
-16-

--------------------------------------------------------------------------------

 
 
ADDITIONAL PLAN INFORMATION
 
Name of Plan:
 
Retirement Benefits Employment and Severance Agreement for Aaron Cohen
Plan Sponsor
 
National Technical Systems, Inc.
    24007 Ventura Blvd., Suite 200     Calabasas, CA  91302
Employer Identification Number:
 
95-2780647
Plan Number:
 
505
Plan Year:
 
Calendar Year
Plan Administrator:
 
National Technical Systems, Inc.
    c/o Chief Financial Officer     24007 Ventura Blvd., Suite 200    
Calabasas, CA  91302     Telephone No.  (818) 591-0776
Agent for Service of Legal Process:
 
The Employer's Chief Financial Officer, at the above address.  Service of legal
process may also be made upon the Plan Administrator.
Type of Plan:
 
Employee pension benefit plan providing for retirement benefits.
Plan Costs and Funding:
 
The cost of the Plan is paid by the Plan Sponsor.  No contributions from the
Employee are required under the Plan.  The Plan is unfunded and benefits are
paid solely from the Plan Sponsor's general assets.
Type of Administration:
 
Self-administration by the Plan Administrator.



 
-17-

--------------------------------------------------------------------------------